Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.

Exhibit 10.3

 

English Convenience Translation

-Original Agreement has been executed in Mandarin Chinese-


Facility Agreement

(Applicable to working capital loans without separate loan contract)

Reference No.: [***]


Lender: China Merchants Bank Co., Ltd., Beijing Branch (hereinafter “Party A”)

Borrower: Tesla Automobile (Beijing) Co., Ltd. (hereinafter “Party B”)        


    Upon the request by Party B, Party A agrees to provide Party B with
facilities for its use. NOW THEREFORE, Party A and Party B have agreed on the
following provisions after full consultation and hereby enter into this
Agreement in accordance with relevant laws.

   1. Facilities

1.1 Party A will provide Party B with facilities (revolving facilities) of RMB 5
billion (or the equivalent thereof in other currencies converted at the exchange
rate quoted by Party A when the specific business occurs, the same below) in
accordance with this Agreement, in which the working capital loans shall not
exceed RMB 300 million.

Any outstanding amount under the specific business conducted under the         
Facility Agreement (insert name of the agreement here) (reference number: [***])
between Party A (or China Merchants Bank Co., Ltd., Beijing Branch, the
subordinate affiliate of Party A) and Party B will be transferred automatically
under this Agreement and be directly deemed as utilized facilities hereunder.

1.2 The tenure will be 12 months, commencing on 25.09.2019 and ending on
24.09.2020. As for each working capital loan and trading financing, the facility
period of a single drawdown shall not exceed 6 months. If Party B intends to
apply the facilities in any specific credit business, it shall submit a
utilization request to Party A within the above tenure. Unless otherwise
specified herein, no utilization request submitted by Party B after expiry of
the tenure will be accepted by

--------------------------------------------------------------------------------

Party A.

1.3 The types of credit business under the facilities include but are not
limited to any one or more of the following: loan/order loan, trade financing,
bill discounting, commercial draft acceptance, commercial acceptance draft
confirmation/discount guarantee, international/domestic letter of guarantee,
guarantee for customs duties, corporate account overdraft.

“Trade financing” includes but is not limited to the following:
international/domestic letter of credit, import bill advance, shipping
guarantee, import bill for collection, packing loan, export bill purchase,
export negotiation, export bill for collection, import/export remittance
financing, credit insurance financing, factoring, bill guarantee.

1.4 Revolving facilities refers to the cap of the sum of the outstanding
principal under one or more types of credit business mentioned in the preceding
paragraph as provided by Party A to Party B during the tenure for Party B’s use
in a continuable and revolving manner.

2. Utilization of Facilities

2.1 Upon Party B’s request and subject to Party A’s review and approval, any
specific credit business operated during the tenure will be automatically
counted under this Agreement and be directly deemed as utilized facilities
hereunder. In addition, upon Party B’s request and subject to Party A’s
approval, any subordinate subsidiary or/and other affiliate of Party B as
designated by Party B (hereinafter “Entity Designated by Party B”) may apply to
Party A for the financing under      /   (insert type of business here) based on
its business needs, the facilities of which will be              (insert
currency here)    /   (insert amount here). Such facilities will be deemed as
utilized under the facilities provided by Party A to Party B hereinabove. For
any such financing business conducted by Party A at the request of any Entity
Designated by Party B, Party B shall be jointly and severally liable to Party A
for obligations of such Entity Designated by Party B under the specific
financing agreement and/or relevant documents entered into thereby with Party A
within the amount of facilities. In other words, if any Entity Designated by
Party B utilizes facilities granted by Party A to Party B under the Facility
Agreement, Party B will unconditionally bear the joint and several liability for
repayment of indebtedness arising therefrom.

2.2 If Party A conducts factoring business in which Party B is the payer (debtor
of account

2

 

--------------------------------------------------------------------------------

receivables), Party A’s right to claim for account receivables due from Party B
as transferred by a third party under such business shall be deemed as utilized
facilities. If Party B applies to Party A for factoring business in which Party
B is the payee (creditor of account receivables), purchase funds (for the
acquired account receivables) paid by Party A to Party B under such business
with its own funds or other funds of lawful sources for purchase of Party B’s
right to claim for the account receivables shall be deemed as utilized
facilities.

2.3 If, as required by its internal procedures, Party A entrusts any other
branch of China Merchants Bank to issue a back-to-back letter of credit to the
beneficiary after the issuance of a letter of credit, such letter of credit and
the bill negotiation and shipping guarantee business thereunder shall be deemed
as utilized facilities.

When conducting the import letter of credit business, if subsequently, there is
import bill advance under the same letter of credit, then the import letter of
credit and the import bill advance shall be deemed as the same utilized facility
at different stages. In other words, in the case of import bill advance
business, the facilities reinstated after payment with letter of credit will be
used in import bill advance and shall be deemed as the same utilized facility
under the original import letter of credit.

3. Approval and Utilization of Facilities

3.1 The type of facilities under this Agreement, the applicable types of credit
business, the amount of facilities corresponding to each type of credit
business, whether the facilities under different types of credit business may be
shared, and the specific conditions of use shall be subject to the relevant
provisions of this Agreement or other agreements between Party A and Party B.

3.2 Party B must make a request for use of facilities and submit the materials
requested by Party A, and Party A will conduct the business after review, on a
case-by-case basis. Upon receipt of the request and relevant materials from
Party B, Party A shall promptly notify Party B of the additional materials
required, and grant Party B sufficient time to submit the same. Party A shall
make the facility to Party B in accordance with its application, provided that
Party B has provided all materials necessary as requested by Party A.

3

 

--------------------------------------------------------------------------------

Once Party A approves Party B’s request to conduct any specific credit business,
the specific business agreements entered into by and between Party A and Party B
with respect to the specific credit business (including but not limited to
agreement/request for a loan, framework agreement or specific business contract)
shall constitute an integral part of the Facility Agreement. The key terms such
as the specific amount, interest rate, tenure, purpose and expense of each loan
or other credit business shall be specified in the specific business agreements
and the business vouchers confirmed by Party A and Party B (including but not
limited to loan note).

3.3 If Party B makes a request for working capital loans within the amount of
facilities, no separate Loan Contract on a case-by-case basis is required.

3.4 The specific term of each loan or other facility within the amount of
facilities shall be determined based on Party B’s operation needs and Party A’s
business management rules, the maturity date of which may be later than the
expiry date of tenure of facilities, unless otherwise required by Party A.

4. Interest Rate of Working Capital Loans

4.1 The interest rate of any loan hereunder shall be the one specified by Party
B in the corresponding utilization request, provided that in no event shall such
interest rate be higher than the base interest rate for RMB loans applicable to
the same tenure of such loan, on the date when such utilization request is made
by Party B, minus 10% (tax-inclusive).

4.2 If the RMB loan base rate is not published when a loan under this Agreement
is utilized due to any change in the relevant national policies, the interest
rate of the immediately preceding drawdown shall be applied to such loan. If
Loan Prime Rate (LPR) is mandatorily required to apply to the loan under this
Agreement due to any change in the relevant national policies, Party A and Party
B shall adjust the applicable interest rate after friendly negotiation, provided
that Party A shall ensure that the adjusted applicable interest rate will not be
higher than the interest rate specified in Clause 4.1 above. If lower interest
rate may apply to any loan hereunder due to any change in the relevant national
policies or due to changes in domestic credit market prices, Party B may
negotiate with Party A for the application of such lower loan interest rate.

4

 

--------------------------------------------------------------------------------

In the event of any conflict or inconsistency between this provision and any
other provision under this Agreement or under any specific business agreement,
this provision shall prevail.

4.3 If Party B fails to apply the loan in accordance with this Agreement, for
any portion of loan that is not used for the purpose hereunder, penalty interest
shall accrue from the date on which the loan purpose is changed at the original
interest rate plus 50%. Original interest rate means the interest rate that is
applicable immediately before the loan purpose is changed.

If Party B fails to repay the loan when it falls due, for any outstanding
portion of loan, overdue interest (penalty interest) shall accrue from the date
on which the loan becomes due at the original interest rate plus 30% (overdue
interest rate). Original interest rate means the interest rate that is
applicable immediately before the loan maturity date (including the accelerated
maturity date) , or, in the case of floating interest rate, in the latest
floating period immediately before the loan maturity date (including the
accelerated maturity date).

Where a loan is both overdue and not applied for the purpose hereunder, the
higher penalty interest specified above shall apply.

4.4 During the tenure of the loan, if mandatory regulation was announced by
People’s Bank of China to adjust the loan interest, such regulation shall be
followed.

4.5 If the loan maturity date falls on a day that is not a working day, it shall
be automatically postponed to the first working day thereafter, and the interest
shall be calculated based on the actual number of days of loan utilization.

4.6 Party B shall pay interest on each interest payment date, and Party A may
debit such interest directly from the account designated by Party B which is
opened with China Merchants Bank. Compound interest will accrue on the
outstanding interest (including penalty interest) at the overdue interest rate
specified in this Clause, if Party B fails to pay interest when it falls due and
Party A fails to directly debit the same from Party B’s account.

5. Rights and Obligations of Party B

5.1 Rights of Party B are as follows:

5.1.1 Party B has the right to request Party A to provide loan or other credit
within the amount

5

 

--------------------------------------------------------------------------------

of the facilities in accordance with the provisions hereof;

5.1.2 Party B has the right to apply the facilities in accordance with this
Agreement;

5.1.3 Party B has the right to request Party A to keep confidential all
information and materials provided by it, including but not limited to
information in respect of Party B’s production, operation, assets and accounts,
unless otherwise specified herein;

5.1.4 Subject to Party A’s written consent, Party B has the right to transfer
its indebtedness to a third party;

5.1.5 Party B shall not be required to pay any fees (including but not limited
to commitment fees, commissions or break funding costs) to Party A for the use
or prepayment of facilities hereunder. For the avoidance of doubt, Party B shall
pay the corresponding interest in accordance with the provisions of this
Agreement;

5.1.6 Party B shall not be required to perform any undertaking or obligation
under this Agreement (including but not limited to cash pooling obligations), to
the extent that there is no outstanding amount owed by Party B hereunder.

5.2 Obligations of Party B are as follows:

5.2.1 Party B shall provide the documents and materials reasonably requested by
Party A in a truthful manner (including but not limited to provision of its true
financial books/statements and annual financial reports at such frequency as
requested by Party A, decisions on production, operation and management which
may have a material adverse effect on Party B’s ability to perform the repayment
obligations hereunder, relevant supporting materials for the change of corporate
name, registered address, operating place, shareholders and other information
and materials for utilization/use of funds as specified in this Agreement) and
to the extent reasonable, cooperate with Party A in its examination, audit and
inspection in accordance with laws and regulations applicable to it;

5.2.2 Party B shall be subject to Party A’s supervision on its use of credit
funds and on its production, operation and financial activities in accordance
with the laws and regulations applicable to Party A;

6

 

--------------------------------------------------------------------------------

5.2.3 Party B shall apply the loan proceeds and/or other credit in accordance
with the provisions and/or for the purposes agreed upon in this Agreement and
the specific business agreements;

5.2.4 Party B shall make payment of the principal and interest of loans,
advances and other credits fully when they fall due in accordance with this
Agreement and the specific business agreements, as well as the expense (if any)
agreed in the relevant specific business agreements;

5.2.5 Party B shall obtain the written consent of Party A before it transfers
all or any part of the indebtedness hereunder to any third party;

5.2.6 Party B shall immediately notify Party A if, to the best of Party B’s
knowledge, any of the following circumstances occurs which has a material
adverse effect on its solvency:

5.2.6.1 Party B suffers from major financial losses, asset losses or other
financial crisis;

5.2.6.2 Party B provides loans or guarantees for the interest of any third party
or to protect any third party against losses, or creates mortgage (pledge)
security over its own property (rights), excluding: (1) any lien created in the
ordinary course of trading, any statutory priority created over construction
projects, and other security interests created under or by the operation of laws
and regulations; (2) security interests created in Party B’s daily business
(including but not limited to commodities, materials or equipment obtained on an
arm’s length basis, any priority arising from or caused by any title retention
provision in the supply or sales terms and conditions of any supplier or
seller); and (3) security in any form provided by Party B for its affiliates
without material adverse effects on its solvency;

5.2.6.3 Party B winds up, its business license is suspended or deregistered, or
a petition for bankruptcy is filed by or against it, or it is dissolved;

5.2.6.4 Party B promptly reports any related party transactions with a value of
more than 10% of its net assets in accordance with the relevant laws and
regulations;

5.2.6.5 There is any litigation, arbitration or criminal or administrative
penalty against Party B which has a material adverse effect on its operation or
financial conditions;

5.2.6.6 There is evidence which prove that other circumstances occur with
respect to Party B

7

 

--------------------------------------------------------------------------------

that may materially affect its ability to repay debts.

5.2.7 Party B shall not be negligent in managing and claiming monies against any
third party outside the group, nor dispose of existing major property to any
third party outside the group free of charge.

5.2.8 Party B shall notify Party A before taking any of such actions as merger
(consolidation), division, reorganization, joint venture (cooperation), title
(share) transfer, conversion into a joint stock company or other material
actions.

6. Rights and Obligations of Party A

6.1 Rights of Party A are as follows:

6.1.1 Party A has the right to request Party B to repay the principal and
interest of loans, advances and other credits under this Agreement and the
specific business agreements in full when they fall due, as well as the expenses
(if any) agreed in the relevant specific business agreements;

6.1.2 Party A has the right to reasonably request Party B to provide materials
with respect to its use of facilities;

6.1.3 Party A has the right to reasonably request information on the production,
operation and financial activities of Party B in accordance with the
requirements of laws and regulations on its post-loan management;

6.1.4 Party A has the right to supervise Party B's application of loan proceeds
and/or other credits for the purposes agreed upon in this Agreement and in the
specific business agreements; Party A has the right to, according to relevant
mandatory regulations, unilaterally and directly suspend or restrict the online
banking function of Party B's account (including but not limited to closing the
online banking, presetting list of payment objects/single payment limit/stage
payment limit, etc.) and other electronic payment channels, restrict Party B's
sale of settlement vouchers, or restrict the over-the-counter payment and
transfer functions of Party B's account, as well as the payment and exchange
functions of non-over-the-counter channels such as telephone bank and mobile
phone bank, but Party A shall notify Party B as soon as possible;

6.1.5 Party A has the right to, as required by its internal procedures, entrust
any other branch

8

 

--------------------------------------------------------------------------------

of China Merchants Bank at the place where the beneficiary is located to issue a
back-to-back letter of credit to the beneficiary after its issuance of a letter
of credit upon Party B’s request;

6.1.6 When and only when Party B has any event of default under Clause 9 of this
Agreement, Party A has the right to directly debit the amount due and payable
from the account of Party B which is opened with any institution of China
Merchants Bank to repay the debts owed by Party B under this Agreement and the
specific business agreements (or, if such debts are denominated in a currency
other than RMB, directly purchase the relevant foreign exchange with funds from
Party B’s RMB account at the exchange rate published by Party A at the time of
debit to repay the credit principal and interest as well as the expense (if any)
agreed in the relevant specific business agreements;

6.1.7 Party A has the right to transfer its right to claim against Party B,
provided that it shall notify Party B of such transfer at least 10 days in
advance and obtain Party B’s prior written consent. Party A has the right to
demand Party B to make repayments by mail and personal delivery;

6.1.8 Party A has the right to supervise the account of Party B, and control the
payment of loan funds in accordance with the use and scope agreed by both
Parties;

6.1.9 Party A has other rights specified herein.

6.2 Obligations of Party A are as follows:

6.2.1 Party A shall advance loans or provide other credits within the amount of
facilities on the conditions specified in this Agreement and the specific
business agreements;

6.2.2 Party A shall keep confidential all information and materials provided by
Party B, including but not limited to any information on Party B’s assets,
finance, production and operation, unless it is disclosed pursuant to laws and
regulations, as required by regulators, to the parent or subordinate affiliates
of Party A, or, subject to Party B’s prior consent, to professional agencies
such as external auditors, accountants or lawyers who are bound by equivalent
confidentiality obligations.

7. Party B hereby warrants specifically as follows:

7.1 Party B is an entity with legal person status duly incorporated and validly
existing under

9

 

--------------------------------------------------------------------------------

the laws of PRC, with full civil capacity to enter into and perform this
Agreement, and the formalities for registration and annual report disclosure of
Party B are true, legal and valid;

7.2 The execution and performance of this Agreement have been fully authorized
by the board or any other organs with authority;

7.3 The documents, materials and vouchers provided by Party B with respect to
itself are true, accurate, complete and valid, without material errors
inconsistent with facts and without omissions of any material facts;

7.4 Various specific business agreements and the correspondences and relevant
documents provided to Party A are complied with;

7.5 At the time of execution of this Agreement, there is no litigation,
arbitration or criminal or administrative penalty which may have material
adverse effect on Party B or Party B’s major property; if any such litigation,
arbitration or criminal or administrative penalty occurs during the performance
of this Agreement, Party B shall notify Party A as soon as reasonably practical;

7.6 Party B will comply with state laws and regulations in its business
operation, carry out business activities in strict accordance with the scope of
business specified in its business license or verified legally, and complete
formalities for the annual inspection of the business license and for the
renewal/extension of the business term on time;

7.7 Party B shall not waive any of its due claims to any third party outside the
group, nor shall it dispose of the existing major property to any third party
outside the group free of charge;

7.8 The loan under the facilities in its utilization request is in compliance
with laws and regulations, and will not be used: for the investment in fixed
assets or equity; for the speculation in negotiable securities, futures or real
estates in violation of regulations; for lending to any third party to seek
illegal income; in sectors or for purposes prohibited by the state or for any
purposes other than those specified hereunder or under the specific business
agreements;

7.9 At the execution of this Agreement, there is no any other material adverse
event with respect to Party B that will affect the performance of its
obligations hereunder.

8. Special Provisions on Working Capital Loans

10

 

--------------------------------------------------------------------------------

8.1 Drawdown and Utilization

The methods of utilizing working capital loans by Party B hereunder are
independent payment and entrusted payment.

8.1.1 Independent Payment

Independent payment means payment by Party B itself to its counterparty for the
purpose as agreed herein with the loan advanced to its account by Party A
pursuant to Party B’s utilization request.

8.1.2 Entrusted Payment

Entrusted payment means payment of loan by Party A to Party B’s counterparty for
the purpose as agreed herein through Party B’s account upon Party B’s
utilization request and consignment. In the case of entrusted payment, Party B
authorizes Party A to pay the loan to Party B’s counterparty through Party B’s
account on the date when the loan is advanced (or on the next business day
immediately following the loan advance).

8.1.3 Party B must adopt the method of entrusted payment unconditionally and
fully if:

8.1.3.1 a single drawdown of Party B exceeds RMB ten million (inclusive, or its
equivalent in any foreign currency); or

8.1.3.2 Party A requests Party B to adopt the method of entrusted payment
according to regulatory requirements or for the purpose of risk control.

8.1.4 In the case of entrusted payment, any payment after advance of loans must
be reviewed and approved by Party A, and Party B shall not circumvent Party A’s
supervision via online banking, transfer with cheque directly through
cheque-issuing bank, breaking up a loan into parts or otherwise.

8.2 If Party B intends to make a drawdown, it shall submit the utilization
request (either affixed with its company seal or its specimen signature and seal
at Party A), the loan note, and such materials as reasonably requested by Party
A depending on the different requirements for independent payment and entrusted
payment (in the case of entrusted payment, Party B shall provide Party A with
the electronic bill of lading issued by the third-party carrier specifying the
model, quantity of vehicles on board, the container number (if any) and vehicle
identification number, and the electronic invoices issued by the suppliers
specifying the model, unit price and quantity of vehicles and the container
number(if any)). Otherwise, Party A has the right to

11

 

--------------------------------------------------------------------------------

reasonably request Party B to supplement relevant materials within a reasonable
period of time. Party A will not be liable for Party B’s default against Party
B’s counterparty or other losses arising from the delay or failure in payment
owing to inaccurate or incomplete payment information provided by Party B,
unless such delay or failure is due to Party A’s gross negligence or willful
conduct.

8.3 Extension

In the event that Party B is not able to repay a loan hereunder as it falls due
and intends to extend the term of the loan, Party B shall submit a written
application to Party A one month prior to the loan maturity date, and subject to
Party A’s review and approval, Party A and Party B shall sign a separate
extension agreement. If Party A does not give its consent of such extension,
Party B shall repay the utilized loan and any interest accrued thereon pursuant
to this Agreement and the relevant loan note.

9. Event of Default and Countermeasures

9.1 It shall constitute an event of default if:

9.1.1 Party B fails to perform or breaches any of the obligations hereunder
(including any of the obligations under the Statement Letter issued by Party B),
where such failure or breach could reasonably be expected to materially and
adversely affect the interests of Party A and fails to remedy such
non-performance or breach within forty-five (45) days after Party A notifies
Party B thereof in writing;

9.1.2 Any of the special warranties made by Party B hereunder is untruthful or
incomplete in any material respect and which untruthfulness or incompleteness
could reasonably be expected to materially and adversely affect the interests of
Party A, or Party B breaches any of the special warranties, where such breach
could reasonably be expected to materially and adversely affect the interests of
Party A and fails to remedy such breach as requested by Party A within
forty-five (45) days after Party A notifies Party B thereof in writing;

9.1.3 Party B fails to utilize the facilities as agreed herein, or fails to
repay the principal and interest of any loan or the expense (if any) agreed in
the relevant specific business agreements in full when it falls due, or does not
accept Party A’s supervision, and in each case, fails to remedy

12

 

--------------------------------------------------------------------------------

such breach as requested by Party A within forty-five (45) days after Party A
notifies Party B thereof in writing;

9.1.4 Party B fails to repay any other uncontested indebtedness (i.e. any other
uncontested bank loans Party B fails to repay or any other indebtedness Party B
shall undertake according to valid judgements or awards) with an aggregate value
exceeding RMB 30 million or 10% of Party B's total assets, whichever is lower,
on maturity date or upon expiry of the grace period, and fails to remedy within
six (6) months from the date on which the Party A issues a written notice.

9.1.5 Party B fails to meet any financial covenant (if any), which has a
material adverse effect on its solvency under this Agreement; or any of the
conditions precedent, if any, to Party A’s provision of facilities/financing to
Party B as agreed in this Agreement/any specific business agreement fails to be
satisfied continuously, and Party B fails to remedy the same as requested by
Party A within forty-five (45) days after Party A notifies Party B thereof in
writing;

9.1.6 any other circumstance occurs in respect of Party B in which Party A’s
legal rights and interests are materially damaged.

9.2 If any of the above events of breach occurs, Party A has the right to take
one or more of the following measures:

9.2.1 waive such event of default or agree with the remedy of such event of
default;

9.2.2 reduce the facilities hereunder or terminate the utilization of the
facilities not utilized;

9.2.3 recover early the principal and interest of the loans advanced under the
facilities and the expense (if any) agreed in the relevant specific business
agreements;

9.2.4 in respect of the right to claim for outstanding account receivables which
are transferred by Party B to Party A under factoring business, request Party B
to perform its repurchase obligation immediately pursuant to the relevant
specific business agreements and take other recovery measures; in respect of the
right to claim for account receivables against Party B which are transferred to
Party A under factoring business, recover the same from Party B immediately;

9.2.5 if appropriate, accept any collateral acceptable to Party A provided by
Party B as new security;

9.2.6 directly freeze/debit any amount from the deposits of Party B in any
settlement account

13

 

--------------------------------------------------------------------------------

and/or other account opened with the China Merchants Bank, and cease to open any
new settlement account for Party B;

9.2.7 submit the information of breach and default of Party B to the credit
bureau as required by laws and regulations while Party B shall be notified the
submission;

9.2.8 in respect of the working capital loans under the facilities, modify the
conditions for entrusted payment and cancel Party B’s right to make independent
payments with loans;

9.2.9 make a claim against Party B as agreed herein.

9.3 The monies recovered by Party A shall be applied to make repayments in
reverse order of maturity. For each facility, repayment shall be made in the
order of expense (if any) agreed in the relevant specific business agreements,
compound interest, penalty interest, interest and principal, until all the
principal and interest and the expense (if any) agreed in the relevant specific
business agreements are repaid in full.

Party A has the right to adjust the above order of repayment at its own
discretion except otherwise required by laws and regulations.

10. Amendment and Supplement

Any amendment to this Agreement shall be made in writing upon agreement by both
Parties through negotiations. This Agreement shall remain in force prior to such
amendment in writing. Neither Party shall amend this Agreement without the
consent of the other Party.

Any written supplementary agreement concluded by the Parties upon negotiations
in respect of any matter not covered herein or any modification hereof, and each
specific business agreement hereunder shall constitute an integral part of this
Agreement.

11. Miscellaneous

11.1 During the term hereof, Party A’s any forbearance, indulgence or delay in
exercising any interest or right available to it hereunder in respect of any
breach or delay by Party B shall not impair, affect or restrict any rights or
interests available to Party A as the creditor under relevant laws and this
Agreement, or operate as Party A’s permission or recognition in respect of any
breach hereof, or be deemed as a waiver by Party A of its right to take actions
against any existing or future

14

 

--------------------------------------------------------------------------------

breach.

11.2 In the event that this Agreement becomes legally invalid, in whole or in
part, for any reason whatsoever, each Party shall still undertake its
responsibilities hereunder in accordance with the relevant laws then in effect
and the other provisions hereof that remain in force. In this case, a Party has
the right to immediately terminate its performance of this Agreement and
immediately demand the other Party to repay all debts owed by the other Party
hereunder.

In the case of any increased costs incurred by Party A in performing its
obligations hereunder due to any change in the applicable laws and policies,
Party A shall notify Party B as soon as possible after becoming aware of the
same and provide Party B with information on the calculation of such increased
costs, after which Party B may (1) compensate Party A for such increased costs
as requested by Party A; or (2) give a written notice to Party A of the
prepayment of loans and the termination of this Agreement, at its own option.

11.3 Any notice, request or other document (each a “Notice”) in relation to this
Agreement between Party A and Party B shall be sent in writing (including via
correspondence and email).

11.3.1 If delivered by hand (including but not limited to by the lawyer/notary
or by the courier), the Notice shall be deemed served when the recipient signs
for it (if the recipient refuses to receive the Notice, it shall be deemed
served on the date it is so refused/rejected or after seven days upon being
posted, whichever is earlier); if delivered by post mail, it shall be deemed
served after seven days upon being posted; if sent by email, it shall be deemed
served on the date when the sender’s corresponding system indicates that it is
successfully sent.

If either Party changes its contact address or email address, it shall notify
the other Party of the new information within five business days upon the date
of change; otherwise, the other Party shall have the right to serve the Notice
in accordance with the original contact address or information. In the event of
any failure to serve the Notice due to change in the contact address or
information, the Notice shall be deemed served on the date it is rejected or
after seven days upon being posted (whichever is earlier). The changing Party
shall solely bear the losses that may be caused by such change, and the legal
effect of the Notice so served shall not be affected thereby.

15

 

--------------------------------------------------------------------------------

11.3.2 The contact addresses and emails of the Parties listed herein shall also
serve as the addresses for receiving their respective notarial documents and
judicial processes (including but not limited to complaint/application for
arbitration, evidence, subpoena, notice of responding to action, notice to
produce evidence, notice of court session, notice of hearing, judgment/award,
ruling, mediation agreement, notice of performance within a certain period and
other legal documents issued during the trial and enforcement), and a notarial
document or judicial process shall be deemed effectively served if it is
delivered in writing as agreed hereunder to such addresses by the court with
which the case is filed or the notary office (the specific criteria thereof
shall apply by reference to the foregoing provision).

11.4 The Parties agree that, with respect to the applications for various
businesses under the trading financing, the specimen signature and seal of Party
B filed at Party A shall be sufficient, and both Parties acknowledge the
effectiveness of such specimen signature and seal.

11.5 The Parties unanimously acknowledge that in the event that Party B submits
applications for various credit businesses or business receipts through Party
A’s online corporate banking system, Party B’s electronic signature generated
with digital certificate will be deemed as its effective signature and seal,
representing the true intention of Party B. Party A shall have the right to fill
in and prepare the relevant business vouchers in accordance with the application
information filed online, and Party B acknowledges the truthfulness, accuracy
and legality of such applications or business receipts and will be bound
thereby.

11.6 To facilitate the business, the operations to be conducted by Party A in
connection with the transactions (including but not limited to the acceptance of
applications, review of materials, advance of loans, confirmation of
transactions, debit, inquiry, printing of receipts, demanding for payment,
deduction of amount and delivery of various notices) may be conducted and the
relevant correspondences may be generated, signed or issued by any subordinate
business branch of Party A. The operations by and the correspondences from such
business branches shall be deemed as Party A’s acts and shall be binding upon
Party B.

11.7 The schedules hereto shall constitute an integral part of this Agreement
and automatically apply to the relevant specific businesses conducted between
the Parties.

11.8 The relevant costs of notarization (except for notarization of enforcement)
or any third-

16

 

--------------------------------------------------------------------------------

party services hereunder shall be solely borne by the Party requesting such
notarization or services. If both Parties request such notarization or services,
the costs shall be equally shared by the Parties.

In the event that Party B fails to pay its debts owed to Party A hereunder when
they fall due, all the reasonable fees incurred by Party A for realizing its
creditor's right, such as the attorney’s fees, litigation fees, traveling
expenses, announcement fees and delivery fees, shall be solely borne by Party B,
and Party B authorizes Party A to directly debit such fees from Party B’s bank
account opened with Party A. In the case of any shortfall, Party B guarantees
that it will fully make up such shortfall after receiving Party A’s notice,
provided that Party A shall provide corresponding evidence.

11.9 Party B shall ensure that all its financial covenants shall satisfy the
following requirements throughout the tenure:

None.                                                                

12Account Information

2.1 Loan disbursement account (if applicable, please tick “√” in “□”)

All loans hereunder must be advanced and paid through the following account:

Account name: Tesla Automobile (Beijing) Co., Ltd.                          

Account number: [***]                                      

Bank name: China Merchants Bank Co., Ltd., Beijing Chaoyangmen
Sub-Branch                   12.2 Funds collection account

12.2.1 Party A and Party B agree to designate the following account as Party B’s
funds collection account:

Account name: Tesla Automobile (Beijing) Co., Ltd.                  

Account number: [***]                                

Bank name: China Merchants Bank Co., Ltd., Beijing Chaoyangmen Sub-Branch    

12.2.2 The monitoring requirements for such account are as follows:  
/                                

Party A shall have the right to recover early the loans in light of Party B’s
funds collection as provided in Section 9.2.3.

12.3 Party B shall cooperate with Party A’s monitoring of the relevant accounts
and the funds

17

 

--------------------------------------------------------------------------------

collection.

13. Governing Law and Dispute Resolution

13.1 The conclusion and interpretation of this Agreement and the settlement of
disputes hereunder shall be governed by and the rights and interests of Party A
and Party B shall be under the protection of the laws of the People’s Republic
of China (excluding those of Hong Kong, Macao and Taiwan).

13.2 Any dispute between Party A and Party B arising from the performance of
this Agreement shall be resolved by the Parties through negotiations, failing
which either Party may bring such dispute to the people’s court with competent
jurisdiction at the place where Party A is located.

14. Effectiveness

This Agreement shall come into effect upon the signature (or personal seal) by
the legal representatives/persons-in-charge or authorized agents and the company
seal/special contract seal of both Parties, and shall be automatically
terminated on the later of the expiration date of the tenure and the date when
Party B fully repays all the debts and the expense agreed in the relevant
specific business agreements owed by it to Party A hereunder.

15. Supplementary Provisions

This Agreement shall be made in two   copies and Party A, Party B, / and      /
shall each hold one copy. All the copies shall have the same legal effect.

 

Appendices

 

1.

Cross-border trade finance business special terms

 

2.

Buyer/import factoring business special terms

 

3.

Order loan business special terms

 

4.

Commercial Acceptance Bill Guarantee business special terms

 

5.

List of unsettled specific business

 

（Below is the signing page of the Facility Agreement with Reference No.: 2019
Chao Yang Men Shou Xin 285BJ）

18

 

--------------------------------------------------------------------------------

 

Party A: China Merchants Bank Co., Ltd., Beijing Branch

Authorized signer: /s/ Xiong Kai  (Signature/Chop)

Address: 2nd floor, Shou Chuang Building, No. 6, Chao Yang Men North Street,
Dong Cheng District, Beijing.

E-mail address: [***]

Fax No.:   /       

Contact No.: [***]

Wechat No.:   /       

 

Party B: Tesla Automobile (Beijing) Co., Ltd.

Legal representative/authorized signer (Signature/Chop): /s/ XiaoTong Zhu

Address: No. 123, -1floor, No. 9, Dong Da Qiao Road, Chaoyang District, Beijing

Contact e-mail address: [***]

Fax No.:   /       

Contact No.: [***]

Wechat No.:   /       




19

 

--------------------------------------------------------------------------------

Schedules Listed Below Omitted Pursuant to Regulation S-K Item 601(a)(5)

Appendix 1: Standard Terms Governing Optional Additional Types of Cross-border
Trade Financing Activities by Borrower

Appendix 2: Standard Terms Governing Optional Accounts Receivable Collections
Assistance by Bank

Appendix 3:  Standard Terms Governing Optional Loans by Bank Backed by Sales
Orders Pledged by Borrower

Appendix 4: Standard Terms Governing Optional Bank Guarantees of Commercial
Accounts Payables of Borrower

 

20

 